Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 12/20/2021.  
Claims 1, 3-6, and 8-20 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 has been amended to recite the limitation “wherein the PSO comprises about 10 to 40 wt% of a compound of formula I where n is 1 and m is 0, about 30 to 60 wt% of a compound of formula I where m is 1 and n is 1, and about 20 to 40 wt% of a compound of formula I where n is 1 and m is 2 to 5:

    PNG
    media_image1.png
    165
    470
    media_image1.png
    Greyscale
.”
The problem here is the recitation that the “PSO”/“phosphino succinic oligomer” comprises 10-40 wt.% of a compound of formula I where n is 1 and m is 0 and 30-60 wt.% of a compound of formula I where n is 1 and m is 1 renders the claim indefinite because the term “oligomer” is used by the claim to include non-oligomeric components.  While the accepted meaning of the term oligomer is a molecule containing a few repeating unit, the scope of each of these two compounds in the PSO (where the n’s are 1 and the m are 0 or 1) contain merely one repeating unit.  For example, the compound where n is 1 and m is 0 corresponds to the phosphino succinic oligomer being phosphinic-succinic acid.  Similarly, the case where n and m are each 1 corresponds to the phosphino succinic oligomer being phosphinic-bis(succinic) acid and is non-polymeric and non-oligomeric since there are no consecutive repeating units.  Although the “PSO” does contain a compound that is an actual oligomer (the third compound of formula I where n is 1 and m is 2 to 5), it is nevertheless confusing to call the combined scope of all three compounds an oligomer since two of three are not oligomers.  
Pardue et al. (US 5,018,577) is a cited reference of record evidencing the term oligomer is being used in a manner contrary to its ordinary meaning as known in the art, especially in the present field of phosphino succinic oligomers.  Pardue et al. teaches oligomer containing phosphinic-succinic acid oligomers of the formula: 

    PNG
    media_image2.png
    89
    337
    media_image2.png
    Greyscale

(abstract and col. 4 lines 30-62).  Pardue et al. specifically indicates the sum of the integers “m plus n is greater than 2”, meaning either integer is at least 2 which would result in at least two consecutive succinic acid groups in the compound, i.e., an oligomer.  Note Pardue et al. teaches the additional presence of monosodium phosphinicobis(succinic acid) and monosodium phosphinicosuccinic acid compounds in the composition corresponding to m=1 & n=1 and m=1 & n=0, respectively, which are not denoted as oligomers (see the naming/lexicography of composition ingredients at the abstract, col. 4 lines 40-55, and Fig. 1).  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Independent claims 19 and 20 are also indefinite for the same reason, and claims 3-6 and 8-18 are also indefinite for their dependency on claim 1. 
Note that a similar issue was present in the claims filed 07/27/2020, set forth in the Non-Final Office action mailed 09/07/2021, and overcome with the claims/response filed 10/21/2021.
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0225855, hereinafter Yang) as evidenced by Yang et al. (US 6,572,789, hereinafter Yang ‘789) and Pardue et al. (US 5,018,577, hereinafter Pardue).  Note that, Yang was also earlier published as WO 2018/013630 A1. 
As to claim 1, Yang teaches a heat transfer fluid concentrate comprising various components that are useful in methods for preventing corrosion in heat transfer systems (abstract).  Yang teaches a method of preventing, i.e., inhibiting, corrosion of a metal surface in contact with an aqueous medium comprising contacting at least a portion of the heat transfer system with the disclosed heat transfer fluid (para. 0002-0006 and 0011).  Yang teaches the metal surface comprises aluminum (para. 0002-0006, 0012, and 0146).  The heat transfer fluid concentrate may optionally comprise a phosphinocarboxylate including a phosphinicosuccinic acid, a phosphinicobis(succinic acid), and/or a phosphinicosuccinic acid oligomer (hereinafter “PSO”), which is of the formula H[CHR1CHR1]n–P(O2M)–[CHR2CHR2]mH where the R groups are COOH groups, M group being a hydrogen, n is an integer equal to or greater than 1, and m is an integer equal to or greater than 0 (formula 7, para. 0112), which overlaps the scope of the instantly claimed PSO comprising the recited formula I.  Alternatively and/or furthermore, Yang teaches the heat transfer fluid concentrate may optionally comprise phosphinates that are a mixture of mono-, bis-, and oligomeric phosphinosuccinic acid adduct (para. 0115), which read on the combined presence of, in terms of the claimed invention, a compound of formula I where n is 1 and m is 0, a compound of formula I where m is 1 and n is 1, and a compound of formula I where n is 1 and m is 2-5.  Yang teaches the heat transfer fluid may further comprise additional components including an azole and a molybdate (abstract, para. 0008, 0072, and 0074).
Yang fails to explicit the presence of all three of the claimed “PSO”, azole, and molybdate at once in the same composition, and it might be argued that some “picking and choosing” is required to arrive at the presently claimed invention.  
Nevertheless, Yang teaches each of the disclosed components of the claimed invention for the purpose of producing a corrosion inhibiting/preventing heat transfer fluid composition and method of inhibiting/preventing corrosion thereof, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a corrosion preventing composition, as taught by Yang, to contain each of the “PSO”, azole, and molybdate at once because the reference is directed to corrosion preventing heat transfer fluids and methods of using such fluids thereof containing such ingredients.  
Further regarding the claimed “PSO” compounds formula I, the Office regards the formula 7 and direct teaching of phosphinocarboxylates including phosphinicosuccinic acid, phosphinicobis(succinic acid), and phosphinicosuccinic acid oligomers in para. 0112 and the further phosphinate mixture of mono-, bis-, and oligomeric phosphinosuccinic acid adduct in para. 0115 of Yang of overlapping the scope of the instantly claimed PSO comprising the recited formula I.  Although these paragraphs fail to teach, in the phosphinate mixture, the mono-phosphinosuccinic acid adduct is present in a relative amount of 10-40 wt.%, the bis-phosphinosuccinic acid adduct is present in a relative amount of 30-60 wt.%, and the oligomeric-phosphinosuccinic acid adduct is present in a relative amount of 20-40 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed relative amounts of the compounds from the teachings of Yang by varying and optimizing the relative amount of each of the mono-, bis-, and oligomeric- compounds in order to obtain a sufficient or apparent effect of the additives.  
	However, note that para. 0112 of Yang further indicates the phosphinocarboxylates are as described in US 6,572,789 to Yang ‘789 and US 5,018,577 to Pardue.  Yang ‘789 teaches inhibiting corrosion by adding a composition comprising mono, bis, and oligomeric phosphinosuccinic acid adducts (abstract) of the formulae

    PNG
    media_image3.png
    276
    342
    media_image3.png
    Greyscale

as well as oligomeric structures as set forth in Pardue (col. 5 lines 33-64).  The Examples/Tables in Yang ‘789 among col. 9-10 appear to fall within or at least overlap the relative amount of “PSO” compounds as claimed.  Pardue teaches oligomer containing phosphinic-succinic acid oligomers of the formula: 

    PNG
    media_image2.png
    89
    337
    media_image2.png
    Greyscale

where either m or n is a small whole number and the sum of m plus n is greater than two (abstract and col. 4 lines 30-62), which also overlaps, if not directly meets, the scope of the instantly claimed PSO comprising the recited formula I.  Note that the disclosure “the sum of m plus n is greater than 2” means one of m or n is at least two and the other is at least one, which meets the precise lower bounds of the claimed integers.  A person of ordinary skill in the art would also reasonably regard single digit integers, e.g., 3, 4, or 5, as “small whole numbers”, which meets the upper bounds of the claimed integers.  In other words, Yang cites both Yang ‘789 and Pardue in their disclosure of phosphinocosuccinic acid structures and phosphinocarboxylates in general, and both Yang ‘789 and Pardue serve as further extrinsic evidence that it would be so recognized by persons of ordinary skill in the art Yang’s compound inherently overlaps if not directly meets the structure and relative amount of compounds of the recited PSO formula I.  MPEP 2131.01, III.
As to claim 3, Yang teaches the composition further comprises a scale inhibitor (para. 0115 and 0122).  Yang further teaches the optional presence of a water-soluble polymer (abstract, para. 0008, and 0094), where acrylic acid/acrylamido-2-methyl propane sulfonate copolymers/terpolymers are exemplary water-soluble polymers (para. 0098, 0105, and 0106).  Although Yang suggests the component for a different purpose, it would have still been obvious to a person of ordinary skill in the art the components may read on several types of ingredients, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a corrosion preventing composition, as taught by Yang, to contain an acrylic acid/acrylamido-2-methyl propane sulfonate copolymer because the reference is directed to corrosion preventing heat transfer fluids and methods of using such fluids thereof containing such ingredients.  
As to claims 4 and 11, Yang teaches tolytriazole is a preferred azole (para. 0072 and 0074).
As to claim 5, Yang teaches the composition further comprises a buffering agent or pH modifier (para. 0115 and 0120).  Alkali metal hydroxides are exemplary pH-adjusting agents (para. 0120). 
As to claim 6, Yang teaches sodium molybdate is a preferred molybdate (para. 0072).
As to claim 8, Yang teaches the composition comprises an acrylic acid/acrylamido-2-methyl propane sulfonate copolymer, the azole is tolytriazole, and the molybdate is sodium molybdate dihydrate, as described above.  Note, para. 0072 cited above for the preferred teachings of Yang’s molybdate indicates sodium molybdate and/or sodium molybdate dihydrate are the preferred molybdates.  As to the additional presence of “TEA”, construed as meaning triethanolamine, Yang teaches additional corrosion inhibitors may optionally be included in the composition, listing triethanolamine as a preferred additional compound (para. 0116).  
As to claim 9, Yang teaches the composition further comprises water (abstract, para. 0008, 0009, and 0033).
As to claim 10, Yang teaches the aqueous medium has a pH within the range of about 6 to about 9 (greater than 7.5 and less than 8.8, para. 0145; see also the example Tables, e.g., Tables 4-6; see also claim 41 having an overlapping pH range of 6.8 to 10.0). 
As to claim 12, Yang teaches the aqueous medium has a chloride concentration of less than about 150 ppm (the compositions were diluted and tested in 100 ppm chloride-containing water, para. 0012 and 0151).  Note, Yang further teaches the water provided in the heat transfer fluid concentrate and/or heat transfer fluid may include de-ionized water (para. 0034), which would be expected by the skilled artisan to have a chloride concentration within the claimed range.  
As to claim 13, Yang fails to teach the composition is added to the aqueous medium at a dosage rate of from about 0.1 to 2% by volume.  
However, Yang further teaches the concentrate fluid may be diluted with water to form a final heat transfer fluid (para. 0124).  Yang teaches “for example, in some embodiments, the heat transfer fluid may be diluted by about 10 vol.% to about 75 vol. %” (para. 0124).  Note that, this range is merely an exemplary embodiment of Yang and does not limit the dilution of the concentrate to strictly above 10 vol.%.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed dosage rate from the teachings of Yang by varying the dilution amount of the concentrate to obtain diluted, yet still useful, heat transfer fluid compositions possessing corrosion preventative properties.  
As to claim 14, Yang’s concentrate composition is aqueous, as described above.  Yang further teaches the concentrate may comprise 10 to 500 ppm of the phosphinocarboxylate, i.e., PSO, which falls within the claimed range (para. 0113).  Yang further teaches the amount of water-soluble polymer (which meets the claimed scale inhibitor by the teachings of it being an AA/AMPS copolymer, as described above).  Yang teaches there is a calcium ion concentration is as low as 0.1 mg/L, i.e., 0.1 ppm, (para. 0051), and the amount of the water-soluble polymer is adjusted according to the calcium ion concentration, e.g., the ratio of active acrylate-based polymer to calcium ion concentration is 4 to 110, (para. 0109), meaning the minimum amount of water-soluble polymer is between 0.4 and 11 ppm, which overlaps the claimed range of about 2 ppm to about 50 ppm.  Yang teaches the azole is present in an amount of from about 0.01 wt.% to 1 wt.% (para. 0074), i.e., 100 to 10,000 ppm, which overlaps the claimed range of 0.1 to 1000 ppm.  Yang teaches the molybdate is present in an amount of 0.01 to 0.6 wt.% (para. 0073), i.e., 100 to 6,000 ppm, which overlaps the claimed range of 0.1 to 5000 ppm.
Yang teaches the composition further comprises a buffering agent or pH modifier (para. 0115 and 0120), but is silent as to the concentration thereof.  Note para. 0120 teaches strong bases as pH adjusting agents as well as phosphate salts understood as buffering agents.  
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed amount of 0.1 to 50,000 ppm of buffering agent/pH modifier from the teachings of Yang by varying and optimizing the amount of pH adjusting agent in order to obtain a sufficient or apparent effect of the additive, e.g., adjusted pH or buffering ability of the composition.  
As to claims 16 and 17, Yang teaches a corrosion rate of the metal surface is less than about 1 mpy and less than about 0.5 mpy.  Exemplary compositions in Table 19 are shown to have corrosion rates in mg/cm2/week of negative values, 0.00, 0.02, and up to about 0.12.  1 mpy corresponds to 0.0694 g/m2/day times the density of the material.  For an aluminum metal, an exemplary metal from the disclosure of Yang as described above, 1 mpy corresponds to 0.1874 g/m2/day (the density of aluminum is about 2.7 g/cm3), or 0.1312 mg/cm2/week, which is above that of the exemplary rates in Yang.  Similarly, 0.5 mpy corresponds to 0.0656 mg/cm2/week, which is also above that of the exemplary rates in Yang.  Accordingly, the corrosion rates in mg/cm2/week taught by Yang overlap if not directly meet the claimed mpy corrosion rate values, and would be expected to be present in alternative compositions, such as those set forth in the present rejection, encompassed by the disclosure of Yang.  
As to claim 18, the disclosure of Yang is wholly silent to the presence of any tin or stannous-type compound.  Accordingly, a person of ordinary skill in the art would understand Yang’s composition does not include tin, which meets the claimed negative limitation.  
As to claim 19, Yang teaches a heat transfer fluid concentrate comprising various components that are useful in methods for preventing corrosion in heat transfer systems (abstract, para. 0002-0006 and 0011).  The heat transfer fluid concentrate may optionally comprise a phosphinocarboxylate including a phosphinicosuccinic acid, a phosphinicobis(succinic acid), and/or a phosphinicosuccinic acid oligomer (hereinafter “PSO”), which is of the formula H[CHR1CHR1]n–P(O2M)–[CHR2CHR2]mH where the R groups are COOH groups, M group being a hydrogen, n is an integer equal to or greater than 1, and m is an integer equal to or greater than 0 (formula 7, para. 0112), which overlaps the scope of the instantly claimed PSO comprising the recited formula I.  Alternatively and/or furthermore, Yang teaches the heat transfer fluid concentrate may optionally comprise phosphinates that are a mixture of mono-, bis-, and oligomeric phosphinosuccinic acid adduct (para. 0115), which read on the combined presence of, in terms of the claimed invention, a compound of formula I where n is 1 and m is 0, a compound of formula I where m is 1 and n is 1, and a compound of formula I where n is 1 and m is 2-5.  Yang teaches the heat transfer fluid may further comprise additional components including an azole and a molybdate (abstract, para. 0008, 0072, and 0074).  Yang teaches tolytriazole is a preferred azole (para. 0072 and 0074).
Yang fails to explicit the presence of all three of the claimed PSO, azole, and molybdate at once in the same composition, and it might be argued that some “picking and choosing” is required to arrive at the presently claimed invention.  
Nevertheless, Yang teaches each of the disclosed components of the claimed invention for the purpose of producing a corrosion inhibiting/preventing heat transfer fluid composition and method of inhibiting/preventing corrosion thereof, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a corrosion preventing composition, as taught by Yang, to contain each of the PSO, azole, and molybdate at once because the reference is directed to corrosion preventing heat transfer fluids and methods of using such fluids thereof containing such ingredients.  
Further regarding the claimed “PSO” compounds formula I, the Office regards the formula 7 and direct teaching of phosphinocarboxylates including phosphinicosuccinic acid, phosphinicobis(succinic acid), and phosphinicosuccinic acid oligomers in para. 0112 and the further phosphinate mixture of mono-, bis-, and oligomeric phosphinosuccinic acid adduct in para. 0115 of Yang of overlapping the scope of the instantly claimed PSO comprising the recited formula I.  Although these paragraphs fail to teach, in the phosphinate mixture, the mono-phosphinosuccinic acid adduct is present in a relative amount of 10-40 wt.%, the bis-phosphinosuccinic acid adduct is present in a relative amount of 30-60 wt.%, and the oligomeric-phosphinosuccinic acid adduct is present in a relative amount of 20-40 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed relative amounts of the compounds from the teachings of Yang by varying and optimizing the relative amount of each of the mono-, bis-, and oligomeric- compounds in order to obtain a sufficient or apparent effect of the additives.  
	However, note that para. 0112 of Yang further indicates the phosphinocarboxylates are as described in US 6,572,789 to Yang ‘789 and US 5,018,577 to Pardue.  Yang ‘789 teaches inhibiting corrosion by adding a composition comprising mono, bis, and oligomeric phosphinosuccinic acid adducts (abstract) of the formulae

    PNG
    media_image3.png
    276
    342
    media_image3.png
    Greyscale

as well as oligomeric structures as set forth in Pardue (col. 5 lines 33-64).  The Examples/Tables in Yang ‘789 among col. 9-10 appear to fall within or at least overlap the relative amount of “PSO” compounds as claimed.  Pardue teaches oligomer containing phosphinic-succinic acid oligomers of the formula: 

    PNG
    media_image2.png
    89
    337
    media_image2.png
    Greyscale

where either m or n is a small whole number and the sum of m plus n is greater than two (abstract and col. 4 lines 30-62), which also overlaps, if not directly meets, the scope of the instantly claimed PSO comprising the recited formula I.  Note that the disclosure “the sum of m plus n is greater than 2” means one of m or n is at least two and the other is at least one, which meets the precise lower bounds of the claimed integers.  A person of ordinary skill in the art would also reasonably regard single digit integers, e.g., 3, 4, or 5, as “small whole numbers”, which meets the upper bounds of the claimed integers.  In other words, Yang cites both Yang ‘789 and Pardue in their disclosure of phosphinocosuccinic acid structures and phosphinocarboxylates in general, and both Yang ‘789 and Pardue serve as further extrinsic evidence that it would be so recognized by persons of ordinary skill in the art Yang’s compound inherently overlaps if not directly meets the structure and relative amount of compounds of the recited PSO formula I.  MPEP 2131.01, III.
As to claim 20, Yang teaches a heat transfer fluid concentrate comprising various components that are useful in methods for preventing corrosion in heat transfer systems (abstract, para. 0002-0006 and 0011).  The heat transfer fluid concentrate may optionally comprise a phosphinocarboxylate including a phosphinicosuccinic acid, a phosphinicobis(succinic acid), and/or a phosphinicosuccinic acid oligomer (hereinafter “PSO”), which is of the formula H[CHR1CHR1]n–P(O2M)–[CHR2CHR2]mH where the R groups are COOH groups, M group being a hydrogen, n is an integer equal to or greater than 1, and m is an integer equal to or greater than 0 (formula 7, para. 0112), which overlaps the scope of the instantly claimed PSO comprising the recited formula I.  Alternatively and/or furthermore, Yang teaches the heat transfer fluid concentrate may optionally comprise phosphinates that are a mixture of mono-, bis-, and oligomeric phosphinosuccinic acid adduct (para. 0115), which read on the combined presence of, in terms of the claimed invention, a compound of formula I where n is 1 and m is 0, a compound of formula I where m is 1 and n is 1, and a compound of formula I where n is 1 and m is 2-5.  Yang teaches the heat transfer fluid may further comprise additional components including an azole and a molybdate (abstract, para. 0008, 0072, and 0074).  Yang teaches tolytriazole is a preferred azole (para. 0072 and 0074), and sodium molybdate dihydrate is a preferred molybdate (para. 0072). 
Yang fails to explicit the presence of all three of the claimed PSO, azole, and molybdate at once in the same composition, and it might be argued that some “picking and choosing” is required to arrive at the presently claimed invention.  
Nevertheless, Yang teaches each of the disclosed components of the claimed invention for the purpose of producing a corrosion inhibiting/preventing heat transfer fluid composition and method of inhibiting/preventing corrosion thereof, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a corrosion preventing composition, as taught by Yang, to contain each of the PSO, azole, and molybdate at once because the reference is directed to corrosion preventing heat transfer fluids and methods of using such fluids thereof containing such ingredients.  
Further regarding the claimed “PSO” compounds formula I, the Office regards the formula 7 and direct teaching of phosphinocarboxylates including phosphinicosuccinic acid, phosphinicobis(succinic acid), and phosphinicosuccinic acid oligomers in para. 0112 and the further phosphinate mixture of mono-, bis-, and oligomeric phosphinosuccinic acid adduct in para. 0115 of Yang of overlapping the scope of the instantly claimed PSO comprising the recited formula I.  Although these paragraphs fail to teach, in the phosphinate mixture, the mono-phosphinosuccinic acid adduct is present in a relative amount of 10-40 wt.%, the bis-phosphinosuccinic acid adduct is present in a relative amount of 30-60 wt.%, and the oligomeric-phosphinosuccinic acid adduct is present in a relative amount of 20-40 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed relative amounts of the compounds from the teachings of Yang by varying and optimizing the relative amount of each of the mono-, bis-, and oligomeric- compounds in order to obtain a sufficient or apparent effect of the additives.  
	However, note that para. 0112 of Yang further indicates the phosphinocarboxylates are as described in US 6,572,789 to Yang ‘789 and US 5,018,577 to Pardue.  Yang ‘789 teaches inhibiting corrosion by adding a composition comprising mono, bis, and oligomeric phosphinosuccinic acid adducts (abstract) of the formulae

    PNG
    media_image3.png
    276
    342
    media_image3.png
    Greyscale

as well as oligomeric structures as set forth in Pardue (col. 5 lines 33-64).  The Examples/Tables in Yang ‘789 among col. 9-10 appear to fall within or at least overlap the relative amount of “PSO” compounds as claimed.  Pardue teaches oligomer containing phosphinic-succinic acid oligomers of the formula: 

    PNG
    media_image2.png
    89
    337
    media_image2.png
    Greyscale

where either m or n is a small whole number and the sum of m plus n is greater than two (abstract and col. 4 lines 30-62), which also overlaps, if not directly meets, the scope of the instantly claimed PSO comprising the recited formula I.  Note that the disclosure “the sum of m plus n is greater than 2” means one of m or n is at least two and the other is at least one, which meets the precise lower bounds of the claimed integers.  A person of ordinary skill in the art would also reasonably regard single digit integers, e.g., 3, 4, or 5, as “small whole numbers”, which meets the upper bounds of the claimed integers.  In other words, Yang cites both Yang ‘789 and Pardue in their disclosure of phosphinocosuccinic acid structures and phosphinocarboxylates in general, and both Yang ‘789 and Pardue serve as further extrinsic evidence that it would be so recognized by persons of ordinary skill in the art Yang’s compound inherently overlaps if not directly meets the structure and relative amount of compounds of the recited PSO formula I.  MPEP 2131.01, III.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0225855, hereinafter Yang) as evidenced by Yang et al. (US 6,572,789, hereinafter Yang ‘789) and Pardue et al. (US 5,018,577, hereinafter Pardue) as applied to claims 1, 3-6, 8-14, and 16-20 above, and further in view of Rane et al. (US 2016/0348252, hereinafter Rane) or Seetharaman et al. (US 9,771,336, hereinafter Seetharaman).
	The disclosure of Yang as evidenced by Yang ‘789 and Pardue is relied upon as set forth above.
	Yang teaches the metal surface comprises aluminum, as described above, and further teaches the metal surface may be contained in various structures, e.g., engine blocks, water pumps, heat exchangers, etc. (para. 0002-0006).  Yang teaches the azole may be an imidazole or a tetrazole (para. 0074-0075).
	Yang fails to teach the aluminum-containing structure is an aluminum boiler. 
	However, Rane teaches corrosion inhibiting compositions useful for inhibiting corrosion of a metal surface in contact with an aqueous system such as boilers and may be constructed of aluminum (abstract, para. 0007, 0046, 0127-0128).
Alternatively, Seetharaman teaches corrosion inhibiting compositions are useful on or in industrial equipment and process streams such as boilers and may be constructed of aluminum (abstract, col. 12 lines 10-18, col. 35 lines 58-63, and col. 36 lines 21-30). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed aluminum boiler from the teachings of Rane or Seetharaman combined with the Yang reference since Rane and Seetharaman teach boilers are a common aluminum structure in contact with aqueous media in need of corrosion protection, and it would have been within the purview of a person of ordinary skill in the art to provide a boiler as taught by Rane or Seetharaman as the aluminum structure of Yang in order to obtain a corrosion-protected aluminum structure.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.  
Applicant argues the combination of the claimed PSO, azole, and molybdate results in unexpected synergism as demonstrated in Fig. 2.  In response, these amendments/arguments are not persuasive to overcome the 103 rejection(s) based on Yang et al. (US 2019/0225855) as evidenced the Yang et al. (US 6,572,789) and Pardue et al. (US 5,018,577) references cited/incorporated by reference within Yang et al. because it is unclear if the examples/Figure actually correspond to the claimed corrosion inhibitor composition.  The Examples section at pages 19-22 of the original specification, Table 1 therein, and Fig. 2 merely specify the presence of “PSO” without any specification of the composition/content of the “PSO”, and nowhere in the examples is it indicated the PSO component contains the specific blend of about 10 to 40 wt% of a compound of formula I where n is 1 and m is 0, about 30 to 60 wt% of a compound of formula I where m is 1 and n is 1, and about 20 to 40 wt% of a compound of formula I where n is 1 and m is 2 to 5 as instantly claimed.  
In any event, even if, arguendo, the comparison in the examples was done utilizing a “PSO” within the scope of that claimed, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples.  The comparative showing demonstrates the performance of merely one specific blend of components (DI water:PSO:acrylic acid-AMPS copolymer:triethanolamine:tolytriazole sodium salt:sodium molybdate dihydrate ion a relative concentration of 29.857:25:0.619:23.810:10:10.714) versus PSO, TEA, TT, and MoO4 individually whereas the instant claims are more broad in that they are not limited to the specific relative amounts and species of components as shown.  Also, the testing of merely one PSO does not demonstrate criticality or that the unexpected results occur over the entire scope of the claimed PSO component requiring three compounds where the relative wt.% concentration varies among 10-40:30-60:20-40 and the m of the third compound varies from 2 to 5.   See In re Clemens, 206 USPQ 289 (CCPA 1980) and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Accordingly, the rejections based upon Yang et al. are maintained for the reasons of record.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 18, 2022